Citation Nr: 0814075	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  07-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which denied service connection for bilateral hearing loss.  
In February 2008, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Defective hearing was noted at entry into service in December 
1966.  The veteran was found to have high tone deafness that 
was not sufficient to impair hearing of spoken voice.  The 
examiner noted that the hearing loss indicated exposure to 
loud noises for an extended period, which might result in 
additional hearing loss extending into the spoken voice.  The 
veteran testified that during his 12 months in Vietnam he was 
attached to the 11th Calvary in the artillery unit and was 
exposed to about 1,000 rounds of 105 and 155 artillery fire, 
and MM tanks.  His military occupational specialty was 
Medical Specialist and he earned, in pertinent part, the 
Combat Infantryman Badge, which shows he was exposed to 
combat situations in service.  

A February 2007 VA examination was provided, in which the 
examiner noted that the veteran's bilateral hearing loss was 
present at entry into service and that mild hearing loss was 
noted at discharge from service.  The examiner found that the 
veteran's hearing loss was not related to service.  However, 
the examiner did not provide an opinion as to whether the 
veteran's pre-existing hearing loss was aggravated in service 
beyond the natural progress of the disability.  Therefore, 
another VA examination should be provided addressing this 
matter.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination to determine 
whether the veteran's pre-existing 
bilateral hearing loss increased in 
service; and if so, whether this increase 
was beyond the natural progress of the 
disability.  In making this determination, 
the examiner should make specific 
reference to the veteran being exposed to 
1,000 rounds of 105 and 155 artillery 
fire, and tanks during his 12 months of 
service in Vietnam, as well as his 
exposure to combat situations.  

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  A 
complete rationale for all opinions 
expressed should be provided.

2.  Any additional development deemed 
appropriate should be accomplished.  The 
claim should then be readjudicated.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



